Citation Nr: 0102482	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a low back disorder 
to include scoliosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 13, 1990 to October 
14, 1997.  

The current appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  

The RO, in pertinent part, denied entitlement to service 
connection for scoliosis and bilateral hearing loss, and 
granted entitlement to service connection for gall bladder 
removal and assigned a noncompensable evaluation, effective 
October 15, 1997.  The veteran appealed the RO determination, 
arguing that he was entitled to a 10 percent evaluation for 
his postoperative residuals, gall bladder removal.  

The veteran relocated and jurisdiction of his appeal was 
assumed by the RO in Oakland, California.  

In July 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for status post gall 
bladder removal, effective October 15, 1997.  Given his 
"clearly expressed intent to limit the appeal" to 
entitlement to a 10 percent disability rating, this claim is 
not considered part of the current appellate review.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  

The claim of entitlement to service connection for scoliosis 
is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1. Bilateral hearing loss was reported in active service.  

2.  A sensorineural hearing loss disabling to a compensable 
degree was not shown during the first post service year.

3.  Bilateral hearing loss for VA purposes is no longer shown 
by the medical evidence of record.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may service connection be presumed for 
organic disease of the nervous system.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in November 1989, on 
examination for enlistment, an audiological evaluation 
revealed pure tone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT 	5	0	5	0	0
LEFT		5	0	5	0	0

An audiogram was conducted in April 1996.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT 	0	0	5	0	0
LEFT		0	0	5	0	0

An audiogram was conducted in April 1997.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT 	20	20	20	15	15
LEFT		20	20	15	15	20

Follow-up audiograms were conducted in April 1997 with the 
following pure tone thresholds, in decibels.  

HERTZ	500	1000	2000	3000	4000
RIGHT 	40	30	35	25	35
LEFT		35	35	25	25	30

HERTZ	500	1000	2000	3000	4000
RIGHT 	40	35	30	35	30
LEFT		40	30	25	30	25

The audiological results revealed suspected threshold shift, 
borderline normal and mild flat conductive and mixed hearing 
loss, bilaterally.  On examination, the veteran received the 
following diagnoses, cerumen impaction, left ear and 
suspected threshold shift, both ears.  The veteran was also 
evaluated to rule out bilateral middle ear pathology.

Further evaluation to include the following audiogram results 
revealed a permanent threshold shift.

HERTZ	500	1000	2000	3000	4000
RIGHT 	35	35	30	35	25
LEFT		25	30	25	25	25

The report of a February 1998 VA audiology examination of the 
veteran is on file.  He reported hearing difficulties in 
noisy environments.  He reported that he was exposed to loud 
noise levels in service when he worked as an aircraft 
mechanic.  He further reported that he wore hearing 
protection the majority of the time.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:

HERTZ	500	1000	2000	3000	4000
RIGHT 	15	15	15	15	15
LEFT		15	15	10	10	10

Speech recognition score was 98 percent for the right and 
left ears.  

A tympanogram administered to both his right and left ears 
revealed normal Type A pattern.  The ipsilateral acoustic 
reflex thresholds for both ears were within normal limits.  
The examiner concluded that audiometric testing showed 
hearing thresholds within normal limits, both ears and speech 
recognition scores within normal limits.   


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and an organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (2000).

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service. See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In the instant case, the service medical records include the 
results of several audiological evaluations.  While hearing 
loss for VA compensation purposes in accordance with the 
criteria under 38 C.F.R. § 3.385 was shown on the inservice 
examinations, there is no post-service evidence associated 
with the claims file demonstrating the presence of hearing 
loss for VA purposes.  

Post-service VA audiological evaluation conducted in February 
1998 failed to demonstrate that the veteran had auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz of 40 decibels or greater; or that 
auditory thresholds for at least three of these frequencies 
were 26 decibels or greater; or that speech recognition 
scores using the Maryland CNC Test were less than 94 percent.  
The summary from the VA audiological evaluation conducted in 
February 1998 showed that the veteran had normal hearing at 
500 through 4,000 Hertz, bilaterally.


The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  As there is no post-
service evidence of record showing hearing loss for VA 
purposes, including within one year of discharge, the claim 
of entitlement to service connection for hearing loss is not 
entitled to presumptive service connection.

The Board must also deny the claim of entitlement to service 
connection for hearing loss based on the fact that there is 
no competent evidence of record demonstrating the current 
existence of a hearing loss for VA compensation purposes in 
accordance with the criteria under 38 C.F.R. § 3.385.  

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)). 

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The service medical records show that mild scoliosis was 
noted on the veteran's entrance examination conducted in 
November 1989.  A radiologic examination report dated in 
September 1997 revealed S-shaped scoliosis of the 
thoracolumbar spine with Cobb angle measurements proximately 
25 degrees and distally at 23 degrees.  The post service 
medical records show a current diagnosis of a back disability 
in addition to scoliosis.  The Board finds that an 
examination is necessary in order to determine whether the 
veteran's current back disability is related his period of 
service.

In view of the above it is necessary to remand this case, in 
part, for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment, both 
prior and subsequent to service, for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of any back disorders.  After obtaining 
any necessary authorization or medical 
releases from the veteran, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any back disorder(s) found on 
examination.  

The claims file and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available to 
and reviewed by the examiner in 
conjunction with the examination.  in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.





The examiner should conduct a thorough 
examination of the spine and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion, 
based on the available evidence and sound 
medical principles, on whether it is at 
least as likely as not that and 
disorder(s) of the back found on 
examination is/are related to service on 
the basis of incurrence or aggravation.  
The examiner should provide the complete 
rationale, including a reference to any 
relevant clinical findings, for his or 
her opinion.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  


For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a back disorder 
claimed as scoliosis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted in this case. The appellant need 
take no action until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for a VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



